Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darrell G. Mottley on July 12, 2022.
Claims
The claim set filed July 5, 2022 has been amended as follows: 

1. (Currently Amended) A wearable baby burping system, comprising: 
a waist belt having a first side and an opposing second side; the belt being configured for wear to extend around a waist of a wearer; 
a compressible mound being affixed to the belt on the first side and extending away from the belt on the first side and configured to extend away from the waist of the wearer; the compressible mound being 
 a positioning strap being affixed to the belt on the first side; the positional strap having a first section and a second section; the first section having a first proximal end being affixed to the belt and a first distal free end having a first connector, and the second section having a second proximal end being affixed to the belt and a second distal free end having a second connector; the first connector and the second connector being configured to releasably interlock together; the positioning strap being adapted to engage a lower rear torso of the baby to securely hold the abdomen of the baby against the compressible mound for said baby at said waist of the wearer, while leaving the upper rear torso of the baby free of the positional strap.

9. (Currently Amended) The wearable system according to claim [[8]] 1, wherein the positioning strap comprises an elastic material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an a wearable baby burping system having a belt configured to extend around a wearer and a compressible mound attached to the outer side of the belt away from the wearer, and a positioning strap with a first section connected at one end to the belt and having a connecter at the second end, and a second section connected at one end to the belt and having a connector at the second end that releasably connects to the first connector and configured to hold a baby against the compressible mound.  The closest prior art is Fosse (US 2020/0107649) and Blakeney (US 9433243). Fosse does not teach a compressible mound attached to the outer side of the belt away from the wearer and the positioning strap having a second section connected at one end to the belt and having a connector at the second end that releasably connects to the first connector. Blakeney teaches a compressible mound attached to the outer side of the belt away from the wearer but does not teach the positioning strap having a second section connected at one end to the belt and having a connector at the second end that releasably connects to the first connector.  Modifying Fosse or Blakely to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732